Case: 21-60616     Document: 00516384021         Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 6, 2022
                                  No. 21-60616
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Claude Christopher Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:10-CR-6-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Claude Christopher Johnson, federal prisoner # 05056-043, pleaded
   guilty to theft of firearms from a licensed firearm dealer and was sentenced
   in 2010 to 120 months of imprisonment, three years of supervised release,
   and a $3,000 fine. After denying Johnson’s successive motion to amend the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60616       Document: 00516384021          Page: 2   Date Filed: 07/06/2022




                                     No. 21-60616


   judgment, the district court denied Johnson’s motion for leave to proceed in
   forma pauperis (IFP) on appeal.
          By moving to proceed IFP in this court, Johnson challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether
   the appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).           Johnson also seeks expedited
   consideration of this appeal. The Government has filed a motion to dismiss
   the appeal or, in the alternative, summary affirmance.
          In his successive motion to amend the judgment, Johnson sought
   credit against his federal sentence for the time he spent in state custody. The
   proper vehicle for Johnson to obtain that credit is a 28 U.S.C. § 2241 petition.
   See Leal v. Tombone, 341 F.3d 427, 427-30 (5th Cir. 2003); United States v.
   Garcia-Gutierrez, 835 F.2d 585, 586 (5th Cir. 1988). Because Johnson’s
   motion was not filed in the district of his incarceration, the district court
   could not have considered his motion under § 2241. See United States v.
   Brown, 753 F.2d 455, 456 (5th Cir. 1985); see also Reyes-Requena v. United
   States, 243 F.3d 893, 895 n.3 (5th Cir. 2001) (noting that a § 2241 petition
   must be filed in the district of the prisoner’s incarceration). Moreover, in
   2019, Johnson’s § 2241 petition seeking sentence credit on this same ground
   was denied by the district court in the Western District of Louisiana, which
   was Johnson’s district of incarceration at the time, and Johnson did not
   appeal from that denial. See Johnson v. Myers, No. 2:19-CV-241 (W.D. La.
   Apr. 16, 2019).
          As Johnson’s successive motion to amend the judgment had no other
   jurisdictional basis for consideration, “he has appealed from the denial of a
   meaningless, unauthorized motion.” United States v. Early, 27 F.3d 140, 142




                                          2
Case: 21-60616      Document: 00516384021           Page: 3    Date Filed: 07/06/2022




                                     No. 21-60616


   (5th Cir. 1994). Johnson has therefore failed to identify a nonfrivolous issue
   for appeal. See Howard, 707 F.2d at 220.
          Johnson’s motions for leave to proceed IFP and to expedite this appeal
   are DENIED.         The Government’s motion to dismiss the appeal is
   DENIED AS UNNECESSARY, and its alternative motion for summary
   affirmance is DENIED. The appeal is DISMISSED as frivolous. See 5th
   Cir. R. 42.2. Johnson has unsuccessfully sought this same sentence credit
   on at least two prior occasions. Johnson is WARNED that future frivolous,
   repetitive, or otherwise abusive filings will invite the imposition of sanctions,
   which may include dismissal, monetary sanctions, and restrictions on his
   ability to file pleadings in this court and any court subject to this court’s
   jurisdiction. See Coghlan v. Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




                                          3